Citation Nr: 9931301	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1979 to June 1983, and from September 1983 to December 1983.

In December 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denied the 
veteran's service connection claims for residuals of a back 
injury, and for a kidney injury.  The veteran timely appealed 
only the denial of his back condition claim to the Board of 
Veterans' Appeals (Board).  During the pendency of the 
veteran's appeal, he submitted additional medical evidence.  
The RO considered this material, and issued a Supplemental 
Statement of the Case (SSOC) that continued to deny the 
veteran's claim in April 1998.  The veteran's appeal is now 
before the Board for resolution.  


FINDINGS OF FACT

1. The veteran injured his back in an automobile accident 
during service;
he complains of experiencing pain and discomfort in the back 
since that time.

2. The record includes a 1996 diagnosis of chronic 
lumbosacral strain,
and a medical opinion that the veteran's low back strain and 
discomfort are "most probably" related to the in-service 
automobile accident.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, service connection is warranted for residuals of a 
back injury.  38 U.S.C.A. § 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for disability resulting 
from an injury or a disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The veteran's service medical records (SMRs) indicate that he 
was injured in an automobile accident while an active duty in 
March 1983, during which he suffered multiple trauma, to 
include with respect to the low back.  Five sutures in the 
low back were required.  When the sutures were removed a few 
days later, the veteran complained of pain on palpation of 
the back; the examiner noted that no x-rays were performed.  
The report of his separation examination (performed in May 
1983, two months after the accident) includes a notation by 
the examiner that he had strained his back in the March 1983 
accident, and that he had a lower back scar on the right 
side.  However, on the Report of Medical History filled out 
by the veteran in connection with the examination, he checked 
a box indicating that he experienced recurrent back pain, and 
annotated the form "MVA Mar. 83."  

Post-service, records of medical treatment from the Brooklyn 
and Canadaigua VA Medical Centers, dated between 1992 and 
1996, primarily reflect treatment for unrelated conditions; 
however, such records include notations of chronic lower back 
pain.  Based on the veteran's report, the RO also requested, 
in December 1995, treatment records from a Dr. Gilliam in 
Brooklyn; however, the RO's letter was returned by the U.S. 
Postal Service as undeliverable.

The veteran underwent a VA examination in January 1996.  At 
that time, he complained of low back discomfort and indicated 
that he could not stand on a ladder for any prolonged period 
of time, and that this interfered with his job.  The veteran 
also reported that he had received cortisone injections for 
his back in 1984, and that his wearing a back support 
provides him with considerable relief.  The examiner 
diagnosed chronic lumbosacral strain on the right side.  

In a February 1998 statement, the veteran's private 
physician, Dr. William Craig, indicated that he had been 
treating the veteran since October 1997 for complaints of low 
back pain.  He reiterated the veteran's reported history of 
an automobile accident during service in 1983, and the 
veteran's complaints of experiencing low back pain since 
then.  The doctor noted that the veteran's VAMC records from 
Canadaigua had been reviewed.  

Dr. Craig indicated that an examination of the veteran 
revealed mild tenderness and straightening of the lumbosacral 
lordotic curve, as well as limitation of motion of the lumbar 
spine.  Although he indicated that he had ordered an MRI to 
reach a more definitive diagnosis for the veteran's low back 
problems, and suggested that a referral to a neurologist may 
subsequently be appropriate, he opined that "it appears that 
Mr. Madden's low back strain and discomfort are most probably 
related to" the March 1983 automobile accident.

As the record contains evidence of an injury in service, a 
current disability, and a competent medical nexus opinion 
linking the veteran's current back problems with his 1983 in-
service injury, the Board finds that the veteran's claim is 
well-grounded. See 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

The Board acknowledges that the record includes no post-
service medical evidence prior to 1992 reflecting treatment 
for back problems, and that no doctor has definitively linked 
the veteran's current complaints to his in-service automobile 
accident.  However, the veteran has asserted continuing low 
back symptoms since the motor vehicle accident in service, 
which the Board accepts as credible, and Dr. Craig has 
offered an opinion, based, in part upon review of the 
veteran's treatment records, that a relationship between the 
current complaints and the in-service accident was "most 
probably the case."  Significantly, there is no medical 
opinion to contradict Dr. Craig's medical nexus opinion.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In view of the foregoing, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that the criteria for service 
connection for residuals of a back injury are met.  See 
38 U.S.C.A. § 5107(b).

ORDER

The claim for service connection for residuals of a back 
injury is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

